Title: To Alexander Hamilton from Tobias Lear, 5 January 1790
From: Lear, Tobias
To: Hamilton, Alexander


United States, January 5th, 1790.
Sir,
By direction of the President of the United States, I have the honor herewith to transmit to you a letter from the Governor of Virginia, dated December 18th, 1789, enclosing an Act (which is likewise sent you) of the general Assembly of that Commonwealth, passed Novr. 13th. 1789, to convey to the United States in Congress assembled certain Land for the purpose of building a Light House on Cape Henry.
I have the honor to be, with perfect respect, Sir, Your most Obedt. & Hum. Servt.
Tobias Lear.Secretary to the Presidentof the United States
The Honorable The Secretary of the Treasury of the United States.
 